Citation Nr: 0425853	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-05 198	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to service connection for bipolar disorder, also 
claimed as mixed personality disorder and paranoid 
personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Barial, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1979 to 
October 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied service connection for bipolar 
disorder, also claimed as mixed personality disorder and 
paranoid personality disorder.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his February 2003 substantive appeal, the veteran 
requested a Travel Board hearing.  In April 2004, the RO 
contacted the veteran and informed him that he was scheduled 
for a Travel Board hearing in May 2004.  The RO was notified 
approximately 9 days prior to the scheduled Travel Board 
hearing that the veteran wanted to reschedule his hearing due 
to financial and family problems.  The veteran was never 
rescheduled for the hearing.  Given the foregoing, the RO 
should schedule a Travel Board hearing for the veteran.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2003).  Accordingly, the case is remanded for 
the following action:

The RO should schedule a personal hearing 
for the veteran before a member of the 
Board of Veterans' Appeals at the local 
VA Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this appeal.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




